--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10(w)


Form of


RESTRICTED STOCK AWARD AGREEMENT


under the


FPL GROUP, INC. AMENDED AND RESTATED LONG-TERM INCENTIVE PLAN




This Restricted Stock Award Agreement (“Agreement”), between FPL Group, Inc.
(hereinafter called the "Company") and ___________________ (hereinafter called
the "Participant") is dated ___________________.


1.           Grant of Restricted Stock Award - The Company hereby grants to the
Participant _________ shares of the Company’s common stock, par value $.01 per
share ("Common Stock"), which shares (the “Awarded Shares”) shall be subject to
the restrictions set forth in sections 2, 3 and 4, below, as well as all other
terms and conditions set forth in this Agreement and in the Company’s Amended
and Restated Long Term Incentive Plan, as amended from time to time (the
“Plan”).  Subject to the terms of section 3(d) hereof, the Participant shall
have the right to receive dividends on the Awarded Shares as and when paid.


2.           Vesting - Restrictions and Limitations – (a) Subject to the
limitations and other terms and conditions set forth in this Agreement and in
the Plan, the Awarded Shares shall vest, the Company shall remove all
restrictions from such Awarded Shares and the Participant shall obtain
unrestricted ownership of the Awarded Shares in accordance with the schedule set
forth below:


-  
___ shares on the later to occur of (i) the date which is [1 year following
grant], or (ii) the date on which the Compensation Committee of the Board or
such other committee designated to administer the Plan (the "Committee") makes
the certification described in section 2(b)(i) hereof (the “First Vest”);

-  
___ shares on the later to occur of (i) the date which is [2 years following
grant], or (ii) the date on which the Committee makes the certification
described in section 2(b)(ii) hereof (the “Second Vest”); and

-  
___ shares on the later to occur of (i) the date which is [3 years following
grant], or (ii) the date on which the Committee makes the certification
described in section 2(b)(iii) hereof (the “Final Vest”)



The period from the date of grant of the Awarded Shares through the date
immediately preceding the date on which such Awarded Shares vest shall be
hereinafter referred to as the “Restriction Period.”


(b)         Notwithstanding the provisions of section 2(a) hereof,


(i) The First Vest shall be conditioned on, subject to and shall not occur until
certification by the Committee (by resolution or in such other manner as the
Committee deems appropriate) that the Corporate Performance Objective (as such
term is defined in the FPL Group, Inc. Executive Annual Incentive Plan as
amended and restated on December 12, 2008) or similar objective under the
Company’s then-existing annual incentive plan, or, if there is no such Corporate
Performance Objective or similar objective so established, such other
appropriate performance target as the Committee may establish (such Corporate
Performance Objective, similar objective or other performance target being
hereinafter referred to as the “Performance Target”), for [year of grant] has
been achieved.  If the Committee does not or cannot certify that the Performance
Target has been achieved by December 31, [following year], then the Participant
shall forfeit the right to the shares subject to the First Vest, and such shares
shall be cancelled.


(ii) The Second Vest shall be conditioned on, subject to and shall not occur
until certification by the Committee (by resolution or in such other manner as
the Committee deems appropriate) that the Performance Target for [year following
year of grant] has been achieved.  If the Committee does not or cannot certify
that the Performance Target has been achieved by December 31, [following year],
then the Participant shall forfeit the right to the shares subject to the Second
Vest, and such shares shall be cancelled.


(iii) The Final Vest shall be conditioned on, subject to and shall not occur
until certification by the Committee (by resolution or in such other manner as
the Committee deems appropriate) that the Performance Target for [two years
following year of grant] has been achieved.  If the Committee does not or cannot
certify that the Performance Target has been achieved by December 31, [following
year], then the Participant shall forfeit the right to the shares subject to the
Final Vest, and such shares shall be cancelled.


(c) Notwithstanding the provisions of sections 2(a) and 2(b), if (i) the
Participant is a party to an Executive Retention Employment Agreement with the
Company (“Retention Agreement”) and has not waived his or her rights, either
entirely or in pertinent part, under such Retention Agreement, and (ii) the
Effective Date (as defined in the Retention Agreement as in effect on the date
hereof) has occurred and the Employment Period (as defined in the Retention
Agreement as in effect on the date hereof) has commenced and has not terminated
pursuant to section 3(b) of the Retention Agreement (as in effect on the date
hereof) then, so long as the Participant is then employed by the Company or one
of its subsidiaries or affiliates, the Awarded Shares shall vest upon a Change
of Control (as defined in the Retention Agreement as in effect on the date
hereof), in lieu of the vesting schedule set forth in this section
2.  Notwithstanding the provisions of sections 2(a) and 2(b), if the Participant
is not a party to a Retention Agreement, the rights of the Participant upon a
Change of Control (as defined in the Plan as in effect on the date hereof) shall
be as set forth in section 9 of the Plan as in effect on the date hereof.


(d) If as a result of a Change of Control (as defined in the Plan as in effect
on the date hereof), the shares of Common Stock are exchanged for or converted
into a different form of equity security and/or the right to receive other
property (including cash), payment in respect of the Restricted Stock shall, to
the maximum extent practicable, be made in the same form.


3.           Terms and Conditions - The Awarded Shares shall be registered in
the name of the Participant effective on the date of grant.  The Company will
issue the Awarded Shares either (i) in certificated form, subject to a
restrictive legend substantially in the form attached hereto as Exhibit "A" and
stop transfer instructions to its transfer agent, and will provide for retention
of custody of the Awarded Shares prior to vesting and/or (ii) in
non-certificated form, subject to restrictions and instructions of like
effect.  Prior to vesting (and if the Awarded Shares have not theretofore been
forfeited in accordance herewith), the Participant shall have the right to enjoy
all shareholder rights (including without limitation the right to receive
dividends (subject to forfeiture as more fully set forth below) and to vote the
Awarded Shares at all meetings of the shareholders of the Company at which
holders of Common Stock have the right to vote), with the exception that:


 
(a)
The Participant shall not be entitled to delivery of unrestricted shares until
vesting.



 
(b)
The Participant may not sell, transfer, pledge, exchange, hypothecate, or
otherwise dispose of the Awarded Shares prior to vesting.



 
(c)
In addition to the provisions set forth in section 4 hereof, a breach by the
Participant of the terms and conditions set forth in this Agreement shall result
in the immediate forfeiture of all then unvested Awarded Shares.



 
(d)
Notwithstanding anything herein to the contrary, if all or a portion of the
Awarded Shares do not vest, whether upon the termination of the Participant’s
employment with the Company or a subsidiary or affiliate of the Company
(including any successors to the Company), or otherwise (including without
limitation if the Company fails to meet one or more Performance Targets
established as described in section 2(b) hereof), all dividends paid to the
Participant on Awarded Shares which have not vested (and which shall not
thereafter vest in accordance with section 4 hereof) shall be forfeited, and
shall be repaid to the Company within thirty (30) days after the date on which
Participant’s obligation to repay such dividends accrues.  For purposes hereof,
such obligation to repay such dividends shall accrue (1) on such date as the
Committee establishes that a Performance Target has not been met, as to all
dividends paid on Awarded Shares which are forfeited due to failure to meet such
Performance Target; (2) on the date of termination of employment, as to all
dividends paid on Awarded Shares which are forfeited upon such termination of
employment; and (3) after termination of employment if, prior to vesting of all
or any portion of the Awarded Shares, the Participant breaches any provision
hereof, including without limitation the provisions of section 9 hereof, in
which event the Participant shall immediately forfeit all rights to the
then-unvested Awarded Shares and any dividends theretofore paid on such
then-unvested Awarded Shares.



4.         Vesting Conditions – Except as otherwise set forth herein, the
Participant must remain in the continuous employment of the Company or a
subsidiary or affiliate of the Company (including any successors to the Company)
from the effective date of this Agreement through the relevant vesting date (or
dates) set forth in (or determined in accordance with) section 2, above, in
order for the Awarded Shares to vest and in order to retain the dividends paid
prior to vesting with respect to such Awarded Shares.  Except as otherwise set
forth herein, in the Plan in connection with a Change of Control (as defined in
a Retention Agreement as in effect on the date hereof, if the Participant is a
party to a Retention Agreement, or in the Plan as in effect on the date hereof,
if the Participant is not a party to a Retention Agreement), or in a Retention
Agreement, in the event that the Participant’s employment with the Company (or a
subsidiary, affiliate or successor of the Company) terminates for any reason
prior to vesting, his or her rights hereunder will be determined as follows:


 
(a)
If the Participant’s termination of employment is due to resignation, discharge,
or retirement prior to age 65 which does not meet the condition set forth in
section 4(c), below, all rights to Awarded Shares not theretofore vested
(including without limitation rights to dividends not theretofore paid and
rights to retain dividends on Awarded Shares which have not theretofore vested,
as more fully set forth in section 3(d) hereof) under this Agreement shall be
immediately forfeited.  Forfeited dividends shall be repaid to the Company
within thirty (30) days after the Participant’s termination of employment.



 
(b)
If the Participant’s termination of employment is due to (1) total and permanent
disability (as defined under the Company’s executive long-term disability plan),
(2) death or (3) retirement on or after age 65 not meeting the condition set
forth in section 4(c), below, a pro rata share (calculated based upon the number
of completed years of service during the Restriction Period) of the then
unvested portion of the Awarded Shares shall vest (a) in the event of disability
or death, on the date of termination of employment or (b) in the event of
retirement on or after age 65 which does not meet the condition set forth in
section 4(c), below, on the vesting schedule and otherwise in accordance with
the terms and conditions (including without limitation satisfaction of the
applicable performance conditions) set forth in section 2 hereof,
notwithstanding that the Participant’s employment will have previously
terminated.  Notwithstanding the foregoing, if, after termination of employment
but prior to vesting of all or any portion of the Awarded Shares, the
Participant breaches any provision hereof, including without limitation the
provisions of section 9 hereof, the Participant shall immediately forfeit all
rights to the then-unvested Awarded Shares and any dividends theretofore paid on
such then-unvested Awarded Shares. Forfeited dividends shall be repaid to the
Company within thirty (30) days after the date on which Participant’s obligation
to repay such dividends accrues.



 
(c)
If the Participant’s termination of employment is due to retirement on or after
age 50, and if, but only if, such retirement is evidenced by a writing which
specifically acknowledges that this provision shall apply to such retirement and
is executed by the Company’s chief executive officer (or, if the Participant is
an executive officer, by a member of the Committee or the chief executive
officer at the direction of the Committee, other than with respect to himself),
the then-unvested portion of the Awarded Shares shall vest on the vesting
schedule and otherwise in accordance with the terms and conditions (including
without limitation satisfaction of the applicable performance conditions) set
forth in section 2 hereof, notwithstanding that the Participant’s employment
will have previously terminated.  Notwithstanding the foregoing, if, after
termination of employment but prior to vesting of all or a portion of the
Awarded Shares, the Participant breaches any provision hereof, including without
limitation the provisions of section 9 hereof, the Participant shall immediately
forfeit all rights to the then-unvested Awarded Shares and any dividends
theretofore paid on such then-unvested Awarded Shares.  Forfeited dividends
shall be repaid to the Company within thirty (30) days after the date on which
Participant’s obligation to repay such dividends accrues.



 
(d)
If a Participant's employment is terminated prior to vesting of all or a portion
of the Awarded Shares for any reason other than as set forth in sections 4(a),
(b) and (c) above, or if an ambiguity exists as to the interpretation of those
sections, the Committee shall determine whether the Participant's then-unvested
Awarded Shares shall be forfeited or whether the Participant shall be entitled
to full vesting or pro rata vesting as set forth above based upon completed
years of service during the Restriction Period, and any Awarded Shares which may
vest shall do so on the vesting schedule and otherwise in accordance with the
terms and conditions (including without limitation satisfaction of the
applicable performance conditions) set forth in section 2 hereof,
notwithstanding that the Participant’s employment will have previously
terminated.  Notwithstanding the foregoing, if, after termination of employment
but prior to vesting of all or a portion of the Awarded Shares, the Participant
breaches any provision hereof, including without limitation the provisions of
section 9 hereof, the Participant shall immediately forfeit all rights to the
then-unvested Awarded Shares and any dividends theretofore paid on such
then-unvested Awarded Shares.  Forfeited dividends shall be repaid to the
Company within thirty (30) days after the date on which Participant’s obligation
to repay such dividends accrues.



[the following applies only to Mr. Hay] Notwithstanding the foregoing, if the
Employment Period (as defined in the Retention Agreement as in effect on the
date hereof) is not then in effect, and the Participant terminates employment
for Good Reason (as defined in the Participant’s Employment Letter with the
Company as in effect on the date hereof (such Employment Letter, as in effect on
the date hereof, the “Employment Letter”) or the Company terminates the
Participant’s employment without Cause (as defined in the Employment Letter),
then the Participant shall continue to vest in the Awarded Shares on the
schedule and otherwise on the terms and conditions (including without limitation
satisfaction of the applicable performance conditions) set forth in section 2
hereof until the date which is two years after the date on which the
Participant’s employment is terminated.  Awarded Shares which are scheduled to
vest after the date which is two years after the date on which the Participant’s
employment is terminated in accordance herewith shall be forfeited effective on
the date on which the Participant’s employment is terminated.


5.           Income Taxes - The Participant shall notify the Company immediately
of any election made with respect to this Agreement under Section 83(b) of the
Internal Revenue Code of 1986, as amended.  Upon vesting and delivery of Awarded
Shares to the Participant, the Company shall have the right to withhold from any
such distribution, in order to meet the Company’s obligations for the payment of
withholding taxes, shares of Common Stock with a Fair Market Value equal to the
minimum statutory withholding for taxes (including federal and state income
taxes and payroll taxes applicable to the supplemental taxable income relating
to such distribution) and any other tax liabilities for which the Company has an
obligation relating to such distribution.


6.           Nonassignability - The Participant's rights and interest in the
Awarded Shares may not be assigned, pledged, or transferred prior to vesting
except, in the event of death, to a designated beneficiary or by will or by the
laws of descent and distribution.


7.           Effect Upon Employment - This Agreement is not to be construed as
giving any right to the Participant for continuous employment by the Company or
a subsidiary or affiliate.  The Company and its subsidiaries and affiliates
retain the right to terminate the Participant at will and with or without cause
at any time (subject to any rights the Participant may have under the
Participant’s Retention Agreement [or the Participant’s Employment Letter][for
Mr. Hay only]).


8.           Successors and Assigns - This Agreement shall inure to the benefit
of and shall be binding upon the Company and the Participant and their
respective heirs, successors and assigns.


9.              Protective Covenants - In consideration of the Awarded Shares
granted under this Agreement, the Participant covenants and agrees as follows:
(the "Protective Covenants"):
 
(a)  
During the Participant's employment with the Company, and for a two-year period
following the termination of the Participant's employment with the Company,
Participant agrees (i) not to compete or attempt to compete for, or act as a
broker or otherwise participate in, any projects in which the Company has at any
time done any work or undertaken any development efforts, or (ii) directly or
indirectly solicit any of the Company’s customers, vendors, contractors, agents,
or any other parties with which the Company has an existing or prospective
business relationship, for the benefit of the Participant or for the benefit of
any third party, nor shall the Participant accept consideration or negotiate or
enter into agreements with such parties for the benefit of the Participant or
any third party.

 
(b)  
During the Participant's employment with the Company and for a two-year period
following the termination of the Participant's employment with the Company, the
Participant shall not, directly or indirectly, on behalf of the Participant or
for any other business, person or entity, entice, induce or solicit or attempt
to entice, induce or solicit any employee of the Company or its subsidiaries or
affiliates to leave the Company's employ (or the employ of such subsidiary or
affiliate) or to hire or to cause any employee of the Company to become employed
for any reason whatsoever.

 
(c)  
The Participant shall not, at any time or in any way, disparage the Company or
its current or former officers, directors, and employees, orally or in writing,
or make any statements that may be derogatory or detrimental to the Company’s
good name or business reputation.

 
(d)  
The Participant acknowledges that the Company would not have an adequate remedy
at law for monetary damages if the Participant breaches these Protective
Covenants.  Therefore, in addition to all remedies to which the Company may be
entitled for a breach or threatened breach of these Protective Covenants,
including but not limited to monetary damages, the Company will be entitled to
specific enforcement of these Protective Covenants and to injunctive or other
equitable relief as a remedy for a breach or threatened breach.  In addition,
upon any breach of these Protective Covenants or any separate confidentiality
agreement or confidentiality provision between the Company and the Participant,
all the Participant’s rights to receive theretofore unvested Awarded Shares and
dividends relating thereto under this Agreement shall be forfeited.

 
(e)  
For purposes of this section 9, the term "Company" shall include all
subsidiaries and affiliates of the Company, including, without limitation,
Florida Power & Light Company and NextEra Energy Resources, LLC, and their
respective subsidiaries and affiliates (such subsidiaries and affiliates being
hereinafter referred to as the “FPL Entities”). The Company and the Participant
agree that each of the FPL Entities is an intended third-party beneficiary of
this section 9, and further agree that each of the FPL Entities is entitled to
enforce the provisions of this section 9 in accordance with its terms.

 
(f)  
Notwithstanding anything to the contrary contained in this Agreement, the terms
of these Protective Covenants shall survive the termination of this Agreement
and shall remain in effect.

 
10.           Incorporation of Plan's Terms – This Agreement is made under and
subject to the provisions of the Plan, and all the provisions of the Plan are
also provisions of this Agreement (including, but not limited to, the provisions
of section 9 of the Plan pertaining to a Change of Control as in effect on the
date hereof, provided that if the Participant is a party to a Retention
Agreement, the provisions of section 2(c) hereof shall supersede the provisions
of the Plan with respect to a Change of Control).  If there is a difference or
conflict between the provisions of this Agreement and the mandatory provisions
of the Plan, the provisions of the Plan will govern.  If there is a difference
or conflict between the provisions of this Agreement and a provision of the Plan
as to which the Committee is authorized to make a contrary determination, the
provisions of this Agreement will govern.  Except as otherwise expressly defined
in this Agreement, all capitalized terms used herein are used as defined in the
Plan.  The Company and Committee retain all authority and powers granted by the
Plan as it may be amended from time to time not expressly limited by this
Agreement.  The Participant acknowledges that he or she may not and will not
rely on any statement of account or other communication or document issued in
connection with the Plan other than the Plan, this Agreement, and any document
signed by an authorized representative of the Company that is designated as an
amendment of the Plan or this Agreement.


11.           Interpretation - The Committee has the sole and absolute right to
interpret the provisions of this Agreement.


12.           Governing Law/Jurisdiction - This Agreement shall be construed and
interpreted in accordance with the laws of the State of Florida, without regard
to its conflict of laws principles.  All suits, actions, and proceedings
relating to this Agreement shall be brought only in the courts of the State of
Florida located in Palm Beach County or in the United States District Court for
the Southern District of Florida in West Palm Beach, Florida.  The Company and
Participant shall consent to the personal jurisdiction of the courts described
in this section 12 for the purpose of all suits, actions, and proceedings
relating to the Agreement or the Plan.  The Company and the Participant each
waive all objections to venue and to all claims that a court chosen in
accordance with this section is improper based on a venue or a forum non
conveniens claim.


13.         Amendment - This Agreement may be amended, in whole or in part and
in any manner not inconsistent with the provisions of the Plan, at any time and
from time to time, by written agreement between the Company and the Participant.


14.         Adjustments - In the event of any change in the outstanding shares
of Common Stock by reason of any stock dividend or split, recapitalization,
reclassification, merger, consolidation, combination or exchange of shares or
similar corporate change, then the number of Awarded Shares shall be adjusted
proportionately.  No adjustment will be made in connection with the payment by
the Company of any cash dividend on its Common Stock or in connection with the
issuance by the Company of any warrants, rights, or options to acquire
additional shares of Common Stock or of securities convertible into Common
Stock.


15.         Data Privacy.  By entering into this Agreement, the
Participant:  (i) authorizes the Company or any of its subsidiaries or
affiliates, and any agent of the Company or a subsidiary or affiliate
administering the Plan or providing Plan recordkeeping services, to disclose to
the Company or any of its subsidiaries or affiliates such information and data
as the Company or any such subsidiary or affiliate shall reasonably request in
order to facilitate the administration of this Agreement; and (ii) authorizes
the Company or any of its subsidiaries or affiliates to store and transmit such
information in electronic form, provided such information is appropriately
safeguarded in accordance with Company policy.




By signing this Agreement, the Participant accepts and agrees to all of the
foregoing terms and provisions and to all the terms and provisions of the Plan
incorporated herein by reference and confirms that he has received a copy of the
Plan.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.


FPL GROUP, INC.




________________________________
Name:
Title:




________________________________
Participant



 
 

--------------------------------------------------------------------------------

 

Exhibit "A"




LEGEND TO BE PLACED ON STOCK CERTIFICATE




The shares represented by this certificate are subject to the provisions of the
Amended and Restated FPL Group Long-Term Incentive Plan (the "Plan") and a
Restricted Stock Award Agreement (the "Agreement") between the holder hereof and
FPL Group, Inc. and may not be sold or transferred except in accordance
therewith.  Copies of the Plan and Agreement are kept on file by the Vice
President & Corporate Secretary of FPL Group, Inc.

 